Citation Nr: 0740314	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  05 32-757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a right shoulder 
disability.  

2.  Entitlement to service connection for right shoulder 
disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1942 to 
October 1945.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision rendered by 
the Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that held that new and material 
evidence had not been submitted to reopen a previously 
disallowed claim for service connection for a right shoulder 
disability.  


FINDINGS OF FACT

1.  Service connection for a right shoulder disability was 
denied in a March 2003 rating decision.  The veteran did not 
appeal that decision and it became final.  

2.  The evidence added to the record since the March 2003 
decision is not cumulative or redundant of the evidence 
previously of record and relates to an unestablished fact 
necessary to substantiate the claim.

3.  Right shoulder disability was aggravated by service.  


CONCLUSIONS OF LAW

1.  The March 2003 rating decision, which denied service 
connection for right shoulder disability, is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2006).

2.  New and material evidence to reopen the veteran's claim 
for service connection for a right shoulder disability has 
been received and the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  Right shoulder disability was aggravated in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

        Veterans Claims Assistance Act of 2000

As explained below, the Board has determined that the veteran 
has submitted new and material evidence to reopen his claim 
for service connection for a right shoulder disability and 
for a grant of this claim.  Therefore, no further development 
is required to comply with the notice or duty to assist 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2007)], or the regulations implementing 
it.

        Legal Criteria and Analysis 

New and Material 

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The veteran served on active duty in the Coast Guard in World 
War II.  During service, the veteran reported that he injured 
his right shoulder while using a rifle at the shooting range.  
The veteran's service medical records show that he complained 
of, and was treated for, right shoulder pain.  The service 
medical records also show that the veteran had surgery for 
his right shoulder in 1931 because of a previous injury.   

The veteran filed a claim for service connection for his 
right shoulder disability in November 2002.  Service 
connection for this disability was denied by a rating 
decision issued in March 2003.  The RO found that the 
evidence showed the veteran's injury existed prior to service 
and that no evidence was presented to show that the condition 
permanently worsened as a result of service.  

The evidence associated with the claims folder at the time of 
the March 2003 rating decision included service medical 
records showing complaints of, and treatment for, a right 
shoulder injury.  Also of record was a February 2003 VA 
compensation and pension examination.  During this 
examination, the veteran reported that a horse kicked him at 
the age of ten and that he sustained an injury to the right 
shoulder.  The veteran reported that he had surgery for this 
injury and following the surgery he had no more trouble with 
his right shoulder until he entered service and began firing 
a rifle.  After departing from service, the veteran noted 
that he briefly worked at Montgomery Ward and then as a 
licensed electrician.  The examiner found that if the 
veteran's shoulder was aggravated by firing the gun in 
service, the aggravation would have been very minimal.  The 
veteran failed to file a timely appeal of the March 2003 
decision.

In July 2004, the veteran submitted a request to reopen his 
claim for service connection for right shoulder disability.  

Since the March 2003 rating decision, the veteran has 
submitted two medical statements issued by private physician, 
Dr. William Seger, and his certified physician assistants.  
In a November 2004 statement, Dr. Seger, and his certified 
physician assistant, Mohammed Antwi, maintained that during 
service the veteran sustained traumatic right shoulder 
ligament damage from recoil in firing a Springfield rifle and 
since leaving the military the veteran has complained of 
right shoulder pain.  Dr. Seger concluded that he thinks that 
the veteran's present right shoulder pain is the result of 
the damaged sustained in the military.  In February 2005, Dr. 
Seger and, certified physician assistant, Michael Johnson, 
submitted another statement on the veteran's behalf.  In this 
statement, it was noted that the veteran had been a patient 
of Health First Medial Group since December 2000 and that the 
veteran experienced pain in his right shoulder for many 
years.  Dr. Seger opined that the use of a rifle during 
service may have aggravated the veteran's already injured 
shoulder.  

As to the determination of the materiality of the evidence 
presented since the last final disallowance of the claim, the 
newly presented evidence does not need to be probative of all 
of the elements that are required to award a claim, but 
instead needs to be probative only as to each element that 
was a specified basis for the last disallowance.  Evans v. 
Brown, 9 Vet. App. 273, 284 (1996).  As the evidence prior to 
March 2003 did not show that the veteran's right shoulder 
disability was aggravated by active duty, the additional 
medical evidence received since that time is neither 
cumulative nor redundant of the evidence previously of 
record.  Moreover, this evidence relates to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim.  
Therefore, the Board finds that it is new and material and 
reopening of the claim is in order.


Service Connection for Right Shoulder Disability

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  The veteran is seeking service 
connection for a right shoulder disability, which he believes 
was aggravated by service.  After careful review of the 
record, the Board finds that the veteran is entitled to a 
grant of service connection for his right shoulder 
disability.  

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  Because there is no 
induction or enlistment examination in the veteran's service 
medical record, the Board finds that the veteran is entitled 
to the presumption of soundness.  

Since the veteran is entitled to a presumption of soundness, 
the Board must next determine whether, under 38 U.S.C.A. § 
1111 and 38 C.F.R. § 3.304(b), the presumption of soundness 
is rebutted by clear and unmistakable evidence that a disease 
or injury existed prior to service.  The burden of proof is 
on VA to rebut the presumption by producing clear and 
unmistakable evidence that a disability existed prior to 
service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both preexisting and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in 
disability [was] due to the natural progress of the" 
preexisting condition.

Having reviewed the record, the Board finds that there is 
clear and unmistakable evidence that a right shoulder 
disability existed before active duty service.  The service 
medical records note that when the veteran was ten years old 
he fell and was injured.   It was also noted in the service 
medical record that the veteran had surgery for his right 
shoulder in 1931 because of the previous injury.  
Documentation of this operation is provided in the veteran's 
record.  An operative record dated in August 1931 shows that 
the veteran was diagnosed with a fracture of surgical neck of 
right humerus with marked displacement of fragments and 
rotation of the head.  The operation required that the 
veteran's right shoulder be opened by lateral incision.  The 
Board finds that the medical records are competent evidence 
that a right shoulder injury clearly and unmistakably 
preexisted service.

As noted, the Board finds that the probative evidence 
constitutes clear and unmistakable evidence that a right 
shoulder injury existed prior to service.  However, there are 
two steps to rebut the presumption of soundness at entry.  
First, there must be clear and unmistakable evidence that a 
right shoulder injury preexisted service.  Second, there must 
be clear and unmistakable evidence that it was not aggravated 
during service.  If both prongs are not met, the presumption 
of soundness at entry is not rebutted.

The Board finds that there is no clear and unmistakable 
evidence that the veteran's right shoulder injury was not 
aggravated by service.  A preexisting condition will be 
considered to have been aggravated by service where there is 
an increase in disability during service, unless there is a 
specific finding that the increase is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2006).  The Board notes that the service 
medical records document a history of complaints of and 
treatment for a right shoulder injury.  In service, the 
veteran complained that he sustained a right shoulder injury 
as a result of recoil in firing a Springfield rifle.  At that 
time, the veteran complained of dull ache in his right 
shoulder.  The veteran was diagnosed with traumatic synovitis 
of the right shoulder.  

During a February 2003 VA compensation and pension 
examination, it was noted that the veteran's 
acromioclavicular joint was enlarged and probably had some 
hypertropic changes.  It was also noted that the veteran's 
deltoid muscle was atrophic and that he had a childhood 
shoulder injury which consisted of a fracture requiring open 
reduction and/or debridement.  The examination revealed some 
right shoulder limitation and x-rays showed moderate 
degenerative disease of the AC joint.  The VA examiner found, 
during this examination, that if the shoulder was aggravated 
by firing the gun in service, the aggravation would have been 
very minimal.  

In November 2004, the veteran's private physician, Dr. Seger, 
opined that he thinks that the veteran's present right 
shoulder pain is the result of the damaged sustained in the 
military.  In February 2005, Dr. Seger issued a statement 
opining that the use of a rifle during service may have 
aggravated the veteran's already injured shoulder.  

In light of the medical opinions presented in this case, the 
Board finds that there is no competent evidence of record 
that establishes that the veteran's pre-existing right 
shoulder injury was not aggravated by service.  The evidence 
shows that the veteran had a pre-existing right shoulder 
injury when he entered service and that he re-injured his 
right shoulder while in service.  Although the VA examiner 
did not affirmatively conclude that the veteran's firing of 
the rifle aggravated his pre-existing condition, the examiner 
did not dispute the possibility.  Moreover, Dr. Seger 
presented his medical opinion that the firing of the rifle 
may have aggravated the pre-existing right shoulder 
condition.  The burden of proof upon VA is to establish by 
clear and unmistakable evidence that there had not been 
aggravation.  Based upon the cumulative record, that burden 
of proof has not been met.  Accordingly, service connection 
is granted.


ORDER

The application to reopen a claim for service connection for 
right shoulder disability is granted.

Service connection for right shoulder disability is granted.  



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


